Case 18-50946 Doc 354 Filed 01/04/19 Page 1 of 23

IN THE UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF NORTH CAROLINA
WINSTON-SALEM DIVISION

In re:

Case No. B-18-50946C-7W

Product Quest Manufacturing, LLC, et al.,1
(Jointly Administered)

Debtors. '

\./v\./\./V

 

TRUSTEE'S MOTION FOR ORDER AUTHORIZING AND
APPROVING THE PRIVATE SALE OF MINOXIDIL ASSETS FREE
AND CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES;
APPROVING THE ASSET PURCHASE AGREEMENT; AND
GRANTING RELATED RELIEF

C. Edwin Allman, III, Trustee in the Ei LLC bankruptcy case (No. B-18-50945C-
7W), respectfully moves the Court for entry of an Order, pursuant to ll U.S.C. § 363 and
Banl<ruptcy Rules 2002 and 6004 (i) authorizing the private sale of abbreviated new drug
application 078176 Theroxidil (Minoxidil 2%) ("ANDA 2%“); abbreviated new drug
application 076239 TheroXidil (Minoxidil 5%) ("ANDA 5%"); all related documentation,
samples and retains regarding ANDA 2% and ANDA 5%; bulk Women's Minoxidil 2%
finished goods (the "Finished Goods"); packaging Dropper 20/410 and Packaging Inserts
(PQM-WMIN2-10) (collectively, the "Minoxidil Assets") to Atlantic Coast Media Group
LLC, t/a Atlantic Coast Brands ("Purchaser") pursuant to an Asset Purchase Agreement
between the Trustee and Purchaser attached hereto as Exhibit 1 (the “Asset Purchase
Agreement")2 and incorporated herein by reference; (ii) authorizing and approving the Asset
Purchase Agreement; and, (iii) granting certain related relief. In support hereof, the Trustee
respectfully represents as follows:

Jurisdiction and Venue

l. This Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections 157
and l334(b). This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper
pursuant to 28 U.S.C. §§ 1408 and 1409. Statutory predicates for the relief requested herein
are §§ lOS(a) and 363 of the Bankruptcy Code, Bankruptcy Rules 2004 and 6004.

 

l The Debtors in these cases, along with the associated case number, are: (i) Ei LLC (18-50945); (ii)
Product Quest Manufacturing, LLC (18-50946); (iii) Scherer Labs International, LLC (18-50948); (iv)
Product Quest Logistics, LLC (18-50950); (v) JBTRS, L.L.C. (18-50951); and (vi) PQ Real Estate LLC
(18-50952). The Debtors’ service address is: 2865 N. Cannon Blvd., Kannapolis, North Carolina 28083.

2 Capitalized terms used but not defined herein shall have the meanings ascribed thereto in the Asset
Purchase Agreement.

Case 18-50946 Doc 354 Filed 01/04/19 Page 2 of 23

Background

2. On Septernber 7, 2018 (the "Petition Date") each of the Debtors filed with the
Court a Voluntary Petition for relief under Chapter ll of the Bankruptcy Code, The cases
are being jointly administered pursuant to Bankruptcy Rule 1015(b). On October 3l, 2018,
the cases were converted to Chapter 7 cases and C. Edwin Allman, III, was appointed to
serve as Trustee. Pursuant to Orders entered herein, the Trustee is authorized to continue to
operate the Debtors' businesses in furtherance of a wind down of the Debtors' affairs and
liquidation of the Debtors' assets. See: Order Pursuant to ll U.S.C. Section 721 Authorizing
Trustee to Continue to Operate the Debtors in Connection with an Orderly Wind Down and
Liquidation of the Estate on an Interim Basis and Notice of Hearing dated November 13,
2018 [a'ocket #294] and Order Authorizing Trustee to Operate Debtor on an Interim Basis
and Notice of Hearing dated October 30, 2018 [docket #261].

3. Information regarding the Debtors' businesses, capital structure and
circumstances leading to the Chapter ll filings is as set forth in the Declarations of Michael
J. Musso in Support of First Day Motions and Applications [docket #]3].

Description of Property Being Sold
4. The property proposed to be sold herein consists of the Minoxidil Assets.
Debtors' Marketing Efforts

5. During the Chapter ll proceedings the Debtors, with appropriate court
authorization, solicited offers for all of their assets and bid procedures were implemented
Although a number of offers were received in accordance with the bid procedures approved
by the Court, none of the offers were acceptable to the Debtors or Debtors' secured lenders,
Madison Capital Funding LLC, as agent for the secured lenders in all of the cases
("Lender"). During the Chapter 7 case, negotiations with Purchaser and five other interested
and qualified bidders occurred relative to the purchase and sale of the Minoxidil Assets.
Consequently, in order to achieve reasonable value for the Minoxidil Assets it was necessary
to engage each of the prospective purchasers in a process which would culminate in the
submission to Lender and Trustee of the highest and best offer such purchaser would be
willing to make.

Summary of Terms of Asset Purchase Agreement

6. The above process was undertaken and culminated with an offer from
Purchaser which the Trustee and Lender consider to be the best offer presented The Asset
Purchase Agreement was executed and, generally, it provides as follows:

Case 18-50946 Doc 354 Filed 01/04/19 Page 3 of 23

 

 

 

Seller: C. Edwin Allrnan, III, Trustee for Ei LLC

(Case No. 18-50945C-7W)
Purchaser: Atlantic Coase Media Group, LLC, t/a Atlantic Coast Brands
Property Being Sold: Abbreviated new drug application 078176 Theroxidil

(Minoxidil 2%) ; abbreviated new drug application 076239
Theroxidil (Minoxidil 5%); all related documentation,
samples and retains regarding ANDA 2% and ANDA 5%;
bulk Women's Minoxidil 2% finished goods more fully
described in Exhibit A to the Asset Purchase Agreement ;
packaging Dropper 20/410 and Packaging Inserts (PQM-
WMINZ-lO)=more fully described in Exhibit A to the Asset
Purchase Agreement.

 

Assumed Liabilities

Purchaser shall assume and hereafter pay, discharge or
perform when due all those current and past due fees due from
Seller to the FDA with regard to the Minoxidil Assets,
together with any transfer fees resulting from the transaction
contemplated herein.

 

Cash Purchase Price:

$l,245,000.00.

 

Other Consideration:

Purchaser will withdraw any claim asserted against any of the
Debtors or their respective estates arising prior to the Closing
Date (whether arising before or after the petition date) after

the entry of the Sale Approval Order becoming a Final Order.

 

 

 

Closing: As soon as practicable, but in any even Within three (3) days
of the date on which the Sale Approval Order becomes a Final
Order unless otherwise agreed by Purchaser and Seller.

Deposit: $249,000.00

Relief from The parties intend for the Sale Approval Order to provide for

Bankruptcy Rule a waiver of the fourteen (14) day stay imposed by Bankruptcy

6004(h) Rule 6004(h).

 

Sale Free and Clear of
Liens:

The sale Will be free and clear of all liens with such liens
attaching to the proceeds of sale to be held or distributed in
accordance With existing cash collateral orders.

 

 

Stalking Horse
Provisions:

 

In the event the Bankruptcy Court approves the sale of the
Minoxidil Assets to a third party, under certain specified
conditions Purchaser shall be entitled to reimbursement of
actual, reasonable and out-of-pocket expenses not to exceed
8100,000.00 ("Expense Reimbursement") and a break-up fee
of $49,800.00 ("Break-up Fee“)

 

Relief Requested

7. By this Motion, the Trustee requests that the Court enter an Order authorizing

 

and approving the sale of the Minoxidil Assets to Purchaser for the sum of $1,245,000.00
and approving and authorizing the Asset Purchase Agreement. '

3

Case 18-50946 Doc 354 Filed 01/04/19 Page 4 of 23

Basis for Relief Requested

8. Following negotiations and a period of competitive bidding, Lender and the
Trustee believe that the best offer for Minoxidil Assets was the offer submitted by Purchaser
as set forth in the Asset Purchase Agreement. Consequently, Lender and Trustee believe that
the price received for the Minoxidil Assets is fair and reasonable and should be approved

9. The sale is proposed in good faith after a period of negotiation and competitive
bidding among several interested and capable prospective purchasers. The Trustee submits
that the sale transaction contemplated herein and in the Asset Purchase Agreement has been
proposed in good faith. Neither Purchaser nor any of its affiliates are insiders of the Debtors
and the Asset Purchase Agreement was the product of good faith arm's length negotiations
between the Lender and the Trustee on one hand and the Purchaser on the other, with all
parties represented by counsel. The Trustee believes and submits that the proposed sale is
not the product of collusion or bad faith and the Trustee has seen no evidence that would
suggest that the Asset Purchase Agreement is anything but the product of arm's length
negotiations between the Purchaser, the Lender, the Trustee and their respective
professionals

Sale Free and Clear of Liens

lO. Substantially all assets of the Debtors' bankruptcy estate are encumbered by
liens in favor of Lender. Lender has been actively involved in the negotiations on this
particular sale and has agreed to the terms thereof. Lender consents to the sale being free and
clear of liens with such liens attaching to the proceeds of sale with the same priority and
being administered in accordance with existing cash collateral orders of the Court.

Higher Offer Acceptance and Procedure

ll. The Trustee is mindful that one or more entities may wish to submit an
enhanced bid at or prior to the hearing on approval of the Motion. Consequently, the Trustee
requests that the Court authorize and approve,the highest and best offer submitted at the
hearing provided (i) the successful purchaser acquire the Minoxidil Assets on terms
specifically set forth in the Asset Purchase Agreement; and (ii) that such purchaser shall have
submitted a deposit in the amount of 20% of the Total Enhanced Bid (as defined below) not
later than forty-eight (48) hours prior to the scheduled hearing into the Trustee's law firm
trust account and electronically file a Notice of Intent to Bid with the Clerk of the Court
using the CM/EMC system not later than forty-eight (48) hours prior to the scheduled
hearing. In the event a higher bid is submitted at or before the hearing the Trustee may
request a brief adjournment of the hearing to allow all qualified purchasers a final
opportunity to increase their bid in order to ensure that the highest and best value is received
for the Minoxidil Assets. The Trustee recommends that a higher bid must include an amount
equal to the Expense Reimbursement (which may be estimated), the Break-up Fee of

Case 18-50946 Doc 354 Filed 01/04/19 Page 5 of 23

849,800.00, and the Initial Overbid amount of $25,000 (the "Total Enhanced Bid").
Waiver of Bankruptcy Rule 6004(h)

12. The Minoxidil Assets are not appreciating in value and the Asset Purchase
Agreement contemplates a closing soon after entry of an order approving the sale.
Consequently, the Trustee requests that the Court waive the fourteen (14) day stay period
provided in Bankruptcy Rule 6004(h) and that the approval order so provide.

WHEREFORE, the Trustee prays:

l. That the Court approve the sale of the Minoxidil Assets to Atlantic Coast
Media Group, LLC, t/a Atlantic Coast Brands for the sum of $1,245,000.00;

2. That the sale be free and clear of liens;

3. That the fourteen (14) day stay set forth in Bankruptcy Rule 6004(h) be
waived by the Court such that the sale may be timely closed;

4. That the Court approve the sale of the Minoxidil Assets to an alternative
purchaser should one arise with a higher bid on the terms set forth herein and, in connection
therewith, the Court approve the Expense Reimbursement and the Break-up Fee and
authorize the payment of same to Atlantic Coast Media Group, LLC, t/a Atlantic Coast
Brands from the sale proceeds;

5. That the Asset Purchase Agreement be approved;

6. That the Trustee be authorized to take such action as may be necessary and
appropriate to close the sale; and,

7. For such other and filrther relief as the Court may deem just and appropriate

Respectfully submitted, this the 4th day of January, 2019.

/s/ C. Edwin Allman III
C. Edwin Allman, III, Trustee
North Carolina State Bar #8625
OF COUNSEL:
ALLMAN SPRY DAVIS LEGGETT & CRUMPLER, P.A.
380 Knollwood Street, Suite 700
Post Office Drawer 5129
Winston-Salem, NC 271 l3-5129
Telephone: 336-722-2300

Case 18-50946 Doc 354 Filed 01/04/19 Page 6 of 23
Exhibit 1

THIS ASSET PURCHASE AGREEMENT (together with the exhibits and schedules
liereto, this "Agg'eement"), is made as of this 4th day of January, 2019, by and between Atlantic
Coast Media Group, LLC, t/a Atlantic Coast Brands (the "P'urchaser"), and Ei LLC (the
"Seller"), as a Debtor (define_d below) acting by and through its Trustee.

WITNESSETH

WHEREAS, the Debtors (defined below) filed voluntary petitions with the United States
Bankruptcy Court for the Middlc District of North Carolina (the "Bankruptcy ch_rt") for relief
under Chapter 11, title 11, United States Code, ll U.S.C; §§ 101, el seq. (the "Bankrugte§gt
Code"); and v t

WHEREA`S, the debtors in these cases are: (i) Ei LLC (Case No. 18-50945); (ii) Product
Quest Manufacturing, LLC (Case No. 18-50946); (iii) Scherer Labs International, LLC (Case
No. 18-50948); (iv) Product Quest Logistics, LLC (Case No. 18-50950); (v) JBTRS, L.L.C.
(Case No. 18-50951); and (vi) PQ Real Estate LLC (Casc No. 18-50952) (collectively, the
"Debtors"), which are jointly administered as Case No. 18-50946 (the "Banlcruptcy Ca§e"); and

WHEREAS, on October 10, 2018, the Debtors filed the Conditional Motion to Convert
Case to Chapter 7 (Dkt. 186), and on October 11, 2018, the Bankruptcy Administrator filed the
Motion to Convert Case to Chapter 7 or For Appointment cf a Chapter 11 Trustee (“Motion to
Coi!vert”) (Dkt. 192); and

WHEREAS, the Bankruptcy Court granted the Motion to .Convert and C. Edwin Allman,
III was appointed to serve as the Trustee; and

WHEREAS, Purchaser desires to purchase from Seller and Seller desires to sell to
Purchaser certain assets as more fully described herein, free and clear of all Liens (the "&1§"),
subject to final approval by the Bankruptcy Court.

NOW, THEREFORE, for and in consideration of the representations, warranties,».
covenants and agreements contained herein hand for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows: ' `

1. Certain Definttlons,

As used herein, the following terms shall have the following meanings:

"Altemati.ve Transaetion" means a transaction pursuant to which the Trustee enters into
one or more agreements to sell, transfer or otherwise dispose of the Sale Assets to one or more
Persons other than Purchaser to the extent (i) the aggregate cash consideration for the Sale Assets
(defined below) exceeds the sum of the Sale Price plus the Bid Pr'otections plus the Initial ~
Overbid and (ii) such transaction is actually consummated

Case 18-50946 Doc 354 Filed 01/04/19 Page 7 of 23

“Bid P_,rgtccticns" mcans, collectively, the Expense Reimbursement and the Break-up Fee
protections set forth in this Agreement.

"Business Day" means any day that is not a Saturday, Sunday, or other day on which
banks are required or authorized by law to be closed in New York, New York.

"Closing Date" means such date as the Closing occurs hercunder.
“FDA“ means the United States Foocl and Drug Administration.

" 4ina‘l Qrder" means an order of the Bankruptcy Court or other court cf competent
jnrisdiction: (a) as to which no appeal~, noticegof appeal, motion to amend or make additional
findings ol" fact, motion or alter or amend judgment, motion for rehearing or motion for new trial
has been timely filed or, if any of the foregoing has been timely filed, it has been disposed of in a
manner that upholds and afhnns the subject order in all material respects without the possibility
for further appeal or rehearing thereon; (b) as to which the time for instituting or filing an appeal,
motion for rehearing-or motion for new"tri`al shall have expired\; and (c) as to which no stay is in
effect; p'rovided,. howeyer, that the filing or pendency of a motion under F ederal Rule cf
Bankruptcy Procedure 9024 shall not cause an order not to be deemed a “Final Order" unless
such motion shall be iilcd within ten (10) days of the entry of the order at issue.

"im`tial Overbi " means Twenty-Five Thousand Dollars ($25,000).

"Li_en“ means any lien, security interest, picdge, hypothecation, encumbrance or other
interest or claim (including, but not limited to, any and all "claims," as defined in Seetion 101(5)
of the Bankruptcy Code, and any and all rights and claims under any bulk transfer statutes rand
similar laws) in or with respect .tc any cf the Sale Assets (including, but not limited to, any
options or rights to purchase such Sal.e Assets and any mechanics' or tax liens), whether arising
by agreemch by statute or otherwise and whether arising prior to, on or after the
commencement of the Bankruptcy C_ase.

"Zo_r_§gn" means any individual,; corporation, partnership, joint venture, trusty associations
limited liability company,' unincorp,omted'organization,. other entity, or governmental body or
subdivision,_ ageney, commission or authority thereof

"Records" means the books, records, information, ledgers, files, invoices, documents,
work papers, correspondence lists (includiug customer l,is`ts, supplier lists and mailing lists),
plans (whether written, electronic or iu any other mcdium), drawings, designs, specifications
creative materials advertising and promotional materials, marketing plans, studies, reports, data
and similar materials, including, without limitation, stability data or documentation and Good
Manufacturing Practice (GMP) documentation

"Saie Approval vOrder" means an order of the Bankruptcy Court (i) approving the sale of
the Sale Assets puisuant to 11 U.S.C. § 363(f) in accordance with the terms of this Agreement,
(ii) declaring that, upon payment of all amounts hereunder and consummation of the Closing in
accordance with this Agreement, the sale»ot‘ the Sale Assets shall be free and clear of any liens
claims, encumbrances and interests, with such liens, elaims, encumbrances and interests
attaching to the proceeds of such sale with the same validity and priority as such liens, claims,
encumbrances and interests applied against the Sale Assets immediately prior to the
consummation of the sale, (iii) authorizing the Trustee to take all necessary actions to proceed to
Closing in accordancc‘with the terms hereof, (iv~»)_ authorizing the Trustee to execute all\necessary
documents and instruments to 'consuimnate the sale of the Sale Assets in accordance with the

_2_

Case 18-50946 Doc 354 Filed 01/04/19 Page 8 of 23

tenns hereof and (v) otherwise approving the transactions completed by this Agreement and the
definitive documentation related hercto.

"Tiustee" means C. Edwin Allman, III or such other person as may be appointed as
trustee for the Debtors.

2. _S_alc and Purcl\asc‘of Assets.

2.1 Sale' Assets. Upon the terms and subject to the satisfaction of the conditions
contained in this Agreement, at the Closing, Seller shall sell, assign, convey, transfer and
deliver to Purchaser, and Purchaser shall, by Purchaser's payment ot` the Salc Price,
purchase and acquire from Seller, on behalf of the S~eller's bankruptcy estate, all of
Scllcr's right, title and interest in and to the following assets (collectively, the ‘f_S_a.l_e
Assets"), "as is, where is," pursuant to Sectio_n 363 ofthe Banlo'.uptcy"Code:

(a) Abbreviated New Drug Application 078176 Theroxidil (Minoxidil 2%).
(b) Abbreviated New Drug Application 076239 Theroxidil (Minoxidil 5%).
(c) Any identified reserve samples (i.e., "retains") relating to the foregoing

(d) The Seller's Rccords consisting of stability data, Good Manufacturing
Practice (GMP) documentation, internal audit reports, master production records,
batch records, stability protocols and reports, deviation investigations, process
validations, method validations, change controls, standard operating procedures,
correspondence with any federal, state, local or foreign governmental authority
and any documentation subject to inspection by the FDA or other governmental
authority, in each case, (x) solely to the extent relating to the methods to be used
in, and the controls to be used for, the manufacture, processing, packing, or
holding of the items described in Sections Z.l(a) and 2.1(b) above as required
under the Federal Food, Drug and Cosmetic Act as to the identity, strength,
quality and purity characteristics to such items and (y) solely to the extent such
Records remain subject to the provisions of Section 9.3.

(e) Bulk Women's Minoxidil 2% Finished Goods (PQM-WMXDZ-BK)
described in Exhibit A attached hereto.

(t) Packaging Dropper 20/410 White lml Medicine Dropped w/CRC Closure
White (P799811) and Packaging Inserts (PQM-WMINZ-IO) described in Exhibit
A attached hereto.

2.2 |`Rescrved|.

2.3 Excludcd Assets. Notwithstanding anything herein to the contrary, the Sale
Assets shall not include the following assets (the " xcludeg.é sscls"):

(a) Cash now or subsequently held in bank accounts or otherwise by the
Debtors or by the Trustee on behalf of the Debtors.

.3-

Case 18-50946 Doc 354 Filed 01/04/19 Page 9 of 23

(b) Accounts rcceivable, deposits, or other debts or obligations owed to the
Debtors by or from any party, including any right of setoff, recoupment or
reconciliation

(c) Computer servers and storage devices.

(d) Any customer owned equipment or intellectual property either on loan or
licensed to the Debtors, and other tangible or intangible assets which are the
property of a party other than the Debtors.

(e) Any rights of the Seller under this Agreement (including the right to
receive any Sale Priee hereunder). \

(i) lnsnrance policies, any claims thereunder (whether asserted prior to or
alter the date of the Closing) and the proceeds thereof

(g) Any claims or causes of action which may be asserted by or on behalf of
the Debtors against any party, including but not limited to claims or causes of
action under Code §§ 544, 547, 548, 549, 550 and 553.

(h) Any other assets that are expressly excluded by the Trustee from the Sale.

2.4 Assump_t!on of FDA Fces. In addition to the Sale Price as defined below,
Purchaser agrees to pay those current and past due fees due from Seller to the FDA with
regard to the Sale Assets, together with any transfer fees resulting from the uansaction-
contemplated herein. For the avoidance of doubt, neither Seller nor the Sellers estate
shall have any obligation to pay, perform or discharge any of Seller's liabilities or
obligations in respect of the Sale Assets (whether incurred before or after the Closing)',
including, any past due fees payable to the FDA or any-other governmental authority or
any fees payable in connection with the transfer of the Sale"Assets or the recertification
required to manufacture and sell the Sale Assets at the Purchaser's own facilities

2.5 Sale Free and Clear of Liens. Subject`to consummation of the Sale and payment
in full of the Sale Price (deiined below) and the FDA'fccs assumed`by Purchaser pursuant
to Section 2.4, the Sale Assets shall be sold, transferred and conveyed free and clear of all
Liens to the fullest extent permitted under Section 363 of the Bankruptcy Code, with all
Liens transferred to proceeds of Sale with the same validity and priority as such Liens
applied against the Sale Assets immediately prior to the consummation of the sale,
pursuant to the Sale Approval Order.

2.6 ~Sale Price. In consideration for the Sale Assets, subject to the other terms and
conditions of this Agreement and the entry and effectiveness of the Sale Approval Order,
Purchaser shall pay to Seller an amount in cash equal to the sum of $1,245,000.00 (the
"§_ glg Pricel‘). The Sale Prico shall be paid in cash and in iixll on the Closing Date by wire
transfer of immediately available U.S. funds to an account designated by Seller (subject
to application of the Deposit Amount in accordance with Scction 2.7 below). In addition
to the foregoing, Purchaser hereby agrees that Purchaser will withdraw any claim
asserted against any of the Debtors or their respective estates arising prior to the Closing

_4-

Case 18-50946 Doc 354 Filed 01/04/19 Page 10 of 23

Date (whether arising before or after the petition date) after entry of the Sale Approval
Order becoming a Final Order.

2.7 erosit. Upon execution and delivery of this Agreement to Seller, Purchaser
shall deposit an amount equal to $249,000.00 (the " eposit Amcunt") in the form of a
wire transfer or cashier's check to be held in a non-interest-bearing segregated account
designated by the Trustee and pending completion of the Closing (but subject to the
provisions set folth below).

(a) If this Agreement is terminated pursuant to Sections 8.l(a), 8.1(b), 8.l(c),
8.l(f) or 8.l(g), the Deposit Amount submitted by the Purchaser shall be refunded
to the Purchaser.

(b) If the Sale to the Purchaser occurs in a manner approved by the
Bankruptcy Court, then the Deposit Amount shall be applied at Closing as a credit
toward the Sale Price.

(c) If (x) the Sale Approval Order is entered by the Bankruptcy Couit by the
date that is 45 days from the date of this Agreement and (y) the Sale to the
Purchaser does not occur, then the Deposit Amount shall be (i) retained by the
Seller's estate as liquidated damages, if the Sale to the Purchaser shall fail to close
by reason of a breach or default of the Purchaser and the Agreement is terminated
pursuant to Secticn 8.l(d), or (ii) returned to the Purchaser, in the event that the
Sale to the Purchaser shall fail to close by reason of a breach or default of the
Seller and the Agreement is terminated pursuant to Seetion 8.l(e).

2.8 Closing. The closing of the sale of the Sale Assets (the '»'Closing?') must occur as
soon as practicable but in any event within three (3) days of the date on which the Sale
Approval Order becomes a Final Order (or-su'ch other date as the_Trustee and the agent
for its secured lenders may agree)`. The Closing will take place at a location to be
mutually agreed upon by Purchaser and Seller. The transfer of the Sale Assets,shall be
effective for all purposes as of 12101 a.m. eastern time on the day following the Closing
Date.

2.9 chscrved |.

2.10 Deliveries by Seller. At the Closing, Seller shall deliver or cause to be delivered
to Purchaser the following (each in form and substance reasonably satisfactory to

Purchaser):

(a) Duly executed bill of sale and (if applicable) a non-warranty deed
transferring to Purchaser all n'ght, title and interest in and to the Sale Assets free
and clear of all Liens, without exception or condition except as provided herein,
the form(s) of which are attached hereto as Exhibit B.

(b) A copy of the Sale Approval Order.

_5_

Case 18-50946 Doc 354 Filed 01/04/19 Page 11 of 23

(c) A letter to the FDA sufficient to notify the FDA_of the transfer of the Sale
Assets in conformity with 21 CFR 314.72, the form of which is attached hereto as

Exhibit C.

(d) Sucll other instruments or documents as Purchaser may reasonably request
to fully effect the transfer of the Sale Assets and to confer upon Purchaser the
benefits contemplated by this Agreement.

2.11 Dcliveries by Prrr'elraser. At the Closing, Purchaser shall deliver, or cause to be
delivered, the following:

(a) The Sale Price less the Deposit Amount, as described in Section 2.6.

(b) Such other instruments or documents as Seller may reasonably request to
fully effect the transfer of the Sale Assets and to otherwise consummate the
transactions contemplated by this Agreement.

2.12 Transi`er of Sale Assets. On or before the earlier of the date that is 5 days after
entry of the Sale Approval Order and the Closing Date, Purchaser and Seller shall agree
on the time and method in which Purchaser shall obtain possession of the Sale Assets.
Upon consummation of the Closing, Seller shall make the Sale Assets available to
Purchaser and Purchaser shall take possession of such Sale Assets in accordance such
agreement '

3. chrcscntgtions and Warranties of Purglraser.

Purchaser hereby represents and warrants to Seller that the statements contained in this
Artiele 3 are correct and complete as of the date hereof and as of the Closing Date:

(a) Purchaser has cash available cr_ has existing borrowing facilities or
unconditional, binding funding commitments that are sufficient to enable it to
timely consummate a Sale hereunder, without incurrence of any obligaticn,
comrnitment, restriction or liability of any kind which would impair or adversely
affect the transactions contemplated by this Agreement.

(b) Purchaser has not taken any action that would cause Seller to have any
obligation or liability to any Person for frnders' fees, brokerage fees and
commissions or like payments in connection with the execution and delivery of
this Agreement or the consummation ot`the transactions contemplated hereby.

(c) Notwithstanding anything contained in this Agreement to the contrary,
Purchaser acknowledges the condition of the Sale Assets and agrees that Seller is
not making any representations or warranties whatsoever, express or irnplied,
beyond those expressly given by Seller in Socticn 4 hereof,_ and Purchaser
acknowleng and agrees that`, except for the representations and warranties
contained therein, the»Salc Assets are being transferred on a "WHERE IS“ and, as
to condition, "AS IS“ basis and "WITH ALL FAULTS." Without in any way

.6-

Case 18-50946 Doc 354 Filed 01/04/19 Page 12 of 23

limiting the foregoing, Seller hereby disclaims any warranty (express or implied)
or merchantability or fitness for any particular purpose as to any poltion of the
Sale Assets.

4. chrescntations and Warrantles of Seller.

Seller hereby represents and warrants to Purchaser that the statements contained in this
Article 4 are correct and complete as ofthe date hereof and as of the Closing Date:

(a) At the Closing Seller shall have and convey to Purchaser, good, valid and
marketable title to the Sale Assets, free and clear of all Liens.

(b) Seller has not taken any action that would cause Purchaser to have any
obligation or liability to any Person for iinders' fees, brokerage fees and
commissions or like payments in connection with the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby.

(c) Except as expressly set forth herein, Seller makes no representation or
warranty, express or implied, at law or in equity, with respect to Seller and the
Sale Assets or any other information provided to Purchaser, its agents or
representatives in connection with or in expectation of the transactions
contemplated by this Agreement. Seller does not make any representations or
warranties regarding information, documents, projections, forecasts or other
material made available to Purchaser, its agents or representatives in connection
with or in expectation of the transactions contemplated in this Agreement except
to the extent such information is expressly and specifically included in a
representation or warranty contained in this Article.

5. Bankruptcy Court Agprov`al.

5.1 Seller and Purchaser acknowledge and agree that the Bankruptcy Coutt's entry of
the Sale Approval Order is required in order for Seller and Purchaser to consummate the
transactions contemplated hereby and that the requirement that the Sale Approval Order
be entered is a condition that cannot be waived by any party hereto. The parties agree that
the Bankruptcy Court shall have exclusive jurisdiction to hear, determine and enter final
orders with respect to any dispute arising out of this Agreement.

5.2 \Seller shall seek: (i) the Bankruptcy Court's approval of this Agreement
(including the Bid Prot`e'ctions). and Seller's performance under this Agreement generaliy;
and (ii) the entry of the Sale 'Approval Order. Seller shall use commercially reasonable
efforts to obtain a waiver of the fourteen (14) day period imposed by Rule 6004(h) of the
Federal Rules of Bankruptcy Pro'cedure' by the Bankruptcy Court in the Sale Approval
Order. Purchaser shall take such actions as are reasonably requested by Seller to assist
Seller in obtaining a finding by the Bankruptcy Court that Purchaser is deemed to have
purchased the Sale Assets in good faith pursuant to section 363(rn) of the Bankruptcy
Code,

_7_

Case 18-50946 Doc 354 Filed 01/04/19 Page 13 of 23

5.3 lf the Sale Approval Order or any other orders of the Bankruptcy Court relating to
this Agreement or the transactions contemplated hereby shall be appealed by any Person
(or if any petition for certiorari or motion for reconsideration, amendment, claritication,
modification, vacation, stay, rehearing or reargument shall be iich with respect to the
Sale Approval Order or other such order), subject to rights otherwise arising from this
Agreement, Seller and Purchaser shall use their commercially reasonable efforts to
prosecute such appeal, petition or motion and obtain an expedited resolution of any such
appeal, petition or motion.

5.4 Notwithstanding anything contained herein to the contraly, but subject to Section
8.2, from the date ot` this Agreement (and any prior time) and until the entry of the Sale
Approval Order, Seller is permitted to cause their respective representatives to initiate
contact with, solicit, or encourage submission of any inquiries, proposals, or offers by
any Person in connection with any sale or other disposition of the Sale Assets. The Seller
shall have the responsibility and obligation to respond to any inquiries or offers to
purchase all or any part of the Sale Assets and perform any and all other acts related
thereto which are required under the Bankruptcy Code or other applicable iaw, including
supplying information relating to the Sale Assets to prospective buyers.

6. Conditions Preccdent to Obligations of Pgrchaser.

The obligation of Purchaser to consummate the transactions contemplated herein is
subject to the satisfaction, at or before the Closing, of each of the following conditions:

6.1 The representations and warranties of Seller contained in this Agreement shall be
true and correct in all material respects on and as of the Closing Date with the same force
and effect as though made on the Closing Date. Seller shall have performed and complied
in all material respects with all covenants and agreements required by this Agreement to
be performed or complied with by Seller on or prior to the Closing Date.

6.2 The Bankruptcy Court shall have entered the Sale Approval Order in form
reasonably satisfactory to Purchaser containing findings that (i) Purchaser`is a " good faith
purehaser" within the meaning of Sectio_n 363(1n) of the Bankruptcy Code and is thereby
entitled to the protection afforded a good faith, arms‘ length purchaser; (ii) the Sale Price
is fair and reasonable; (iii) this Agreement was negotiated at arms' length; and (iv) the
sale of the Sale Assets hereunder was conducted in a "non-collusive manner" within the
meaning of Section 363(n) of the Bankruptcy Code, and which Sale Approval Order is a
Final Order.

6.3 Purchaser shall have received all documents and other items to be delivered by
Seller under Section 2.10.

7. Conditions Prceedent `to:tlie Obligations of Seller.

The obligation of Seller to consummate the transactions contemplated herein is subject to
the satisfaction, at or before the Closing, of each of the following conditions:

-g_

Case 18-50946 Doc 354 Filed 01/04/19 Page 14 of 23

7.1 The representations and warranties of Purchaser contained in this Agreement shall
be true and correct in all material respects on and as of the Closing Date with the same
force and effect as though made on the Closing Date. Purchaser shall have performed
and complied in all material respects with all covenants and agreements required by this
Agreement to be performed or complied with by Purchaser on or before the Closing Date.

7.2 The Bankruptcy Court shall have entered the Sale Approval Order containing
findings that (i) Purchaser is a " good faith purchaser" within the meaning of
Section 363 (m) of the Bankruptcy Code and is thereby entitled to the protection afforded
a good faith, arms' length purchaser; (ii) the Sale Price is fair and reasonable; (iii) this
Agreement was negotiated at arms' length; and (iv) the sale of the Sale Assets hereunder
was conducted in a "non-collusive manner" within the meaning of Section 363(n) of the
Bankruptcy Code, and which Sale Approval Order is a Final Order.

7.3 Seller shall have received or concurrently receive the Sale Price and other items to
be delivered by Purchaser under Section 2.11.

Term`!nation»of Agreement; Bid Protections.

8.1 This Agreement may be terminated only as follows:
(a) By mutual written agreement ofboth Seller and Purchaser at any time.

(b) By Seller or Purchaser, if the Bankruptcy Court does not enter the Sale
Approval Order by that date that is forty five (45) days from the date of this
Agreement.

(c) By Seller or Purchaser, if the Closing shall not have occurred on or prior
to ten (lO) days after the entry of the Sale Approval Order becoming a Final
Order, for any reason other than such party's breach of this Agreement.

(d) By the Seller, if Purchaser shall have breached or failed to perform in any
material respect any of its respective representations, warranties, covenants or
other agreements contained in this Agreement, and such breach or failure to
perform cannot be or has not been cured prior to the date that is ten (lO) days
iii'om the date that Purchaser is notified by the Seller of such breach or failure to
perform; provided, however, that the Seller shall not have a right to terminate this
Agreement under this Section if the Seller is then in material breach of this

Agreement.

 

(e) By Purchaser, if the Seller shall have breached or failed to perform in any
material respect any of its respective representations, warranties, covenants or
other agreements contained in this Agreement, and such breach or failure to
perfonn cannot be or has not been cured prior to the date that is ten (10) days
from the date that the Seller is notified by Purchaser of such breach or failure to
perform; providecl, liowever, that Purchaser shall not have a right to terminate this

 

_9-

9.

Case 18-50946 Doc 354 Filed 01/04/19 Page 15 of 23

Agreement under this Section if Purchaser is then in material breach of this
Agreement.

(i) Automatically and without any action or notice by Seller or Purchaser,
immediately upon entry of a Final Order by the Bankruptcy Court approving an
Alternative Transaction unless Purchaser is designated a "back-up biddcr" under
such Final Order.

(g) Automatically and without any action or notice by Seller or Purchaser,
immediately upon the consummation of an Alternative Transaction.

8.2 To the extent that this Agreement is terminated pursuant to Section 8.1(g), then in
consideration for Purchaser having expended considerable time and expense in
connection with this Agreement and the negotiation thereof and the identitieation,
diligence, and quantification of the Sale Assets of Seller, Seller shall pay to Purchaser (x)
an amount necessary to reimburse Purchaser for its actual, reasonable and out-of-pocket
expenses in the diligence, negotiation and preparation of documents related to the

transactions contemplated by this Agreement, not to exceed $100,000 in the aggregate

(the "Expense Reimbursement") and (y) a break-up fee in an amount equal to 4% of the
Sale Price (the "Break-up Fee"). The Expense Reimbursement and Break~up Fee shall
not be applicable for any other termination of this Agreement.

Miseelianeous Prnvisions._

 

9.1 §rgnsactiorg Ex_penses. Except as expressly provided for herein (including
Section 8.2), each party shall pay all fees, costs and expenses incurred by it with respect
to this Agreement, whether or not the transactions contemplated hereby are

consummated

9.2 Further Assuranccs_. Purchaser and Seller shall, from time to time after the
Closing, without further consideration, execute and deliver such instruments and take
such further actions as may be reasonably necessary or desirable to carry out the
provisions hereof and the transactions contemplated hereby.

9.3 ,Ava_r'lshiligg gi' Records. From and after the Closing, Purchaser shall promptly
provide to Seller (after reasonable notice and during normal business hours and without

charge to the Debtors or the Trustee) access to all Records included in the Sale Assets for
periods prior to the Closing, and shall preserve such Record_s and provide such access
until the latest of (i) 45 days after the Closing Date, (ii) the required period for retention
pursuant to any governmental authority or applicable law, (iii) the conclusion of all
bankruptcy proceedings relating to the Bankruptcy Case and (iv) the resolution of any
claims under insurance policies Such access shall include access to any information in
electronic form to the extent reasonably available Purchaser acknowledges that Debtors
and the Trustee have the right to retain originals or copies of all of Records included in
the Sale Assets for periods prior to the Closing. Pn'or to destroying any Reoords included
in the Sale Assets for periods prior to the Closing, Purchaser shall notify the Trustee

-10_

Case 18-50946 Doc 354 Filed 01/04/19 Page 16 of 23

thirty (30) days in advance of any such proposed destruction of its intent to destroy such
Records, and Purchaser shall permit Debtors and the Trustee to retain such Records, at
the Debtors' cost and expense

9.4 Notii“rcattons. From the date of this Agreement until the earlier of the Closing or
the termination of this Agreement, Seller shall give Purchaser prompt written notice of
the occurrence of any of the following events:

 

(a) Any loss, taking, condemnation, damage or destruction of or to any of the
Sale Assets.

(b) The commencement oi` any proceeding or litigation at law or in equity or
any other commission, agency or administrative .or regulatory body or authority
against Seller which would prohibit the Sale of the Sale Assets pursuant to an
order of the Bankruptcy Court.

(c) Any other materially adverse developments with respect to the Sale
Assets.

(d) Any event, occurrence or fact that causes any of the representations or
warranties to be untrue at any time in any material respect; providedl that no
disclosure by Seller pursuant to this section shall be deemed to amend or
supplement any provision of this Agreement or to prevent or cure any
misrepresentation breach of warranty or breach of covenant

9.5 Sgrvivai, The parties hereto agree that the representations and warranties
contained in this Agreement shall not survive the Closing hereunder, and neither of the
parties nor any of its respective oft'rcer's, directors, representatives employees, advisors
or agents shall have any liability to the other after the Closing for any breach thereof
The parties hereto agree that only the covenants contained in this Agreement that are
expressly required to be performed at or after the Closing Date shall survive the Closing
hereunder, and each ofthe parties hereto shall be liable to the other after the Closing Date
for any breach thereof.

9.6 Jurlsrttct:ion. The parties agree that the Bankruptcy Court shall retain the
exclusive and sole jurisdiction to resolve any controversy or claim arising out of or
relating to this Agreement or the implementation ot‘ the breach hereof. The parties
consent to the core jurisdiction of the Bankruptcy Court, to the constitutional authority of
the Bankruptcy Court to enter a final judgment, and agree to have waived any right to a
jury trial in connection with any disputes related to or arising out of this Agreement.

9.7 Notiees. All notices, consents or other communications required or permitted
hereunder shall be given in writing and hand delivered or addressed and sent by Federal
Express»or other recognized overnight courier, or by certified or registered mail, postage
prepaid,,v and return receipt requested, as follows or to such other address as may hereafter
be designated by any party by`the giving of notices in accordance with this Section 9.7:

_11_

Case 18-50946 Doc 354 Filed 01/04/19 Page 17 of 23

(a) If to Seller: C. Edwin Allman, lll, Trustee, PO Box 5129, Winston-
Salem, NC 27113 email: ceall;nan@g' llmansp` ry.com

(b) With a copy to: Dimitri G. Karcazes, counsel for Madison Capital
Funding LLC, as Agent for the Lenders to the Seller, 55 East Monroe Street, Suite
3300, Chicago, IL 60603 email: dimit ".k cases oldbe' ohn.oom

(c) If to Purchaser: Andrew J. Surwilo, Managing Member, Atlantic Coast
Media Group, LLC , 100 rown square Place, 6"‘ Froor, Jersey cicy, NJ 07310
email: drew@atlanticcoastbrands.com.

(d) With a copy to: Roy M. Tcrry, counsel for Atlantic Coast Media Group,
LLC, 1111 East Main Street, Suite 2400 Richmond, VA 23219 email:

nerry@sandsanderson.com.

(e) All notices, consents or other communications shall be deemed given
when actually delivered (in the case of hand delivery by Federal Express or other
recognized overnight courier) or five days after mailing in accordance with this
Section 9.7.

9.8 cherning an. To the extent not governed by the Bankruptcy Code, this
Agreement shall be governed by and construed in accordance with the laws of the State

of North Carolina, without giving effect to rules governing the conflict of laws.

9.9 Waiver. The waiver by a party of a breach of any covenant, agreement or
undertaking contained herein shall be made only by a written waiver in each case. No
waiver of any breach of any covenant, agreement or undertaking contained herein shall
operate as a waiver of any prior or subsequent breach of the same covenant, agreement or
undertaking or as a waiver of any breach of any other covenant, agreement or
undertaking

9.10 §cverability. If any provision of this Agreement shall be held invalid, illegal or
unenforceable, in whole or in part, the validity, legality, and enforceability of the
remaining part of such provision, and the validity, legality and enforceability of all other
provisions hereof or thereof, shall not be affected thereby.

9.11 Counte§parts. This Agreement may be executed in one or more counterparts
(whether manually signed or by facsimile or other etectronic means), each such
counterpart shall be deemed an original, and all such counterparts'shall constitute one and
the same agreement

9.12 ngtions; Rei`erences. The headings, titles or captions of the Aiticles and
Sections of this Agreement are inserted only to facilitate reference, and they shall not
define, limit, extend or describe the scope or intent of this Agreement or any provision
hereof, and they shall not constitute a part hereof or affect the meaning or interpretation
of this Agreement or any part hereof.

_12_

Case 18-50946 Doc 354 Filed 01/04/19 Page 18 of 23

9.13 Amendments. This Agreement may not be amended, changed, modified, altered
or terminated unless the parties hereto mutually agree in writing to such amendment,
change, modification, alteration or termination

 

9.14 Remedies Cuxnulativc:’Spccil'le Pcrformance. Exeept as otherwise expressly
provided in this Agreement, no remedy herein conferred is exclusive of any other
available remedy and each and every such remedy shall be cumulative and shall be in
addition to every other remedy given by agreement or now or hereafter existing at law or
in equity or by statutc. Except as otherwise expressly provided in this Agreement, in
addition to any and all other remedies that may be available at law, in the event of any
breach of this Agreement each party shall be entitled to seek specific performance of the
agreements and obligations hereunder and to such other injunctive or equitable relief as
may be granted by a court of competent jurisdiction

9.15 Binding Nature,' Assignment, This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and permitted assigns,
but neither this Agreement nor any of the ri ghts, interest or obligations hereunder shall be
assigned by any of the parties hereto without prior written consent of the other party;
provided, however, that the Seller's rights under this Agreement, including, without
limitation, the Seller's rights to enforce this Agreement, have been assigned for collateral
security purposes to the Seller's secured lenders (and the agent therefor) and Purchaser
acknowledges such assignment and the rights of the Seller's secured lenders (and the
agent therefor) to enforce the rights of Seller under this Agreement as Well as the right of
Seller to designate the secured lenders to directly receive any amounts owed to Seller
under this Agreement. Nothing contained herein, express or implied, is intended to
confer on any Person other than the parties hereto or their successors and assigns, any
rights, remedies, obligations or liabilities under or by reason of this Agreement.

9.16 No 'I~`hird-Party Beneficiaries. This Agreement is a contract solely between
Purchaser and Seller. No third party beneHciaries, (including, without limitation,
employees and customers of Seller) are intended hereunder and none shall be inferred
herein; and no party other than Purchaser or Sell er may assert any ri ght, make any claim
or otherwise attempt to enforce any provision of or under this Agreement; provided,
however, that the Seller's secured lenders (and the agent therefor) are express third party
beneficiaries for pu1poses of Section 2.8, Section 9.15, this Section 9.16 and Section 9. 17
and Purchaser acknowledges the rights of Seller's secured lenders (and the agent therefor)
as a result thereof.

9.17 Relgase and waiver. Effective upon the Closing, except as set foith in this
Agreement, the Purchaser hereby irrevocably waives, releases, and discharges Seller,
solely in Seller's capacity as the owner of the Sale Assets, each of Seller's Affiliates (in
each such Person's capacity as an Affiliate of such Seller), and Seller's secured lenders
(and the agent therefor) (in such Person's capacity as a lender (01‘ agent for such lender) of
Seller) from any and all liabilities or debts to its business and the Purchaser of any nature
or kind whatsoever (including in respect of rights of contribution or indemnification).

[signaturcs on following page]

-13_

Case 18-50946 Doc 354 Filed 01/04/19 Page 19 of 23

IN WITNESS WHEREOF, the parties have caused their duly authorized officers to
execute this Agreement as of the day and year first above written.

ATLANTIC COAST MEDIA GROUP, LLC

 
    

/V_,/"\

By: An ` ~`w J. Surwilo, Managing Mcmber

EI LLC
For itself acting as "Seller"

M/A~,/

By: ..
c. EEiwin Allman, In, Trustee

 

Signature Page to Asset Purchase Agreement

Case 18-50946 Doc 354 Filed 01/04/19 Page 20 of 23

 

 

 

 

 

 

 

 

 

 

 

 

4a me~Hm m._'mmmz_ U_¢mZmO $N.:D_XOZ=>_ m.Zm_>_O>> OH..NZ=>_>>'_>_.OL mutvmc_ w:~.mmv_umn_
<m coo~dm ut£S w._:moU uxu\? Lwnao.__a mcmumuo$_ _EH ut_._>> oH.v\oN H._"wmmhm dauth mcmmmv_umm
<m $N~mm n>¢n_ omv .XN .:Q_XOZ=>_ m_ZmS_O>> v_l=._m v_m-NDX_>_>>»_>_.Om wuoow uchcE vaoU n.w_._wmc_l._
_>_\_._ 3d umwa Eo: u&c. nom on>.r
GBBM Um._w._ =m mon:_ux£ =E.xoc=>_

 

4 §§

 

Case 18-50946 Doc 354 Filed 01/04/19 Page 21 of 23

Exhibit B
BIL_,L OF SQ!._¢E AND ASSIGEMENT AND ASSUMPTI(_)N AG_R_Q'EME§:I

'I`his Bill of Sale and Assignment and Assumption Agreement (this "Agreement“) is made and entered into
effective as of . 2019 by and between Atlantic Coast Media Group, LLC, t/a Atlantic Coast Brands
("Purchaser") and El LLC (“Seller”). Seller and Purchaser may each be i'et`erred to herein as a “Party“ and
collectively as the “I’arties.”

 

RECITALS

WHEREAS, Seller and Purchaser have entered into that certain Asset Purchase Agreement, dated as
of , 2019 (as the same may be amended, restated, supplemented or modified from time to time, the
“Asset Purchase Agreement"); and

Wl{EREAS, pursuant to the Asset Purchase Agreement, Seller has agreed to sell the Sale Assets, and
Purchaser has agreed to purchase the Sale Assets and assume the FDA Fces.

WHEREAS, Purchaser has agreed to accept assignment of the Sale Assets and assume the FDA Fees, all on
the terms and conditions set forth in the Asset Purchase Agreement.

AGREEMENT

NOW, THER!SFORE, for consideration of the mutual agreements and covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

l. De{inltions. Unless otherwise specifically provided herein, capitalized terms used in this Agreement and
not otherwise defined herein shall have the respective meanings ascribed thereto in the Asset Purchase Agreement.

2. Conveyance and Acceptance. in accordance with the provisions of the Asset l’urehase Agreement, Seller
hereby seils, transfers, conveys, assigns and delivers to Purchaser all of Seller’s rl.g|tt, title and interest in and to the
Sale Assets, and Purchaser hereby purchases and accepts the Sale Assets, in each case, free and clear of all Liens. '

3. Assumptlon of FDA Fees. Purchaser hereby assumes, and will hereafter pay, discharge or perform when
due all those current and past due fees due from Seller to the FDA ndth regard to the Sale Assota, together with any
transfer fees resulting from the transaction contemplated herein.

4. Asset Purchase Agreement Controls. Notwithstanding any other provision of this Agreement to the
contrary, nothing contained herein shall in any way supersedc, modify, replace, amend, change, tescind. waive,
exceed, enpand, enlarge or in any way affect thc:»provisions, including warranties, covenants, agreements,
eonditions, rq)resmtations or, in`generaiany. of the rights mtdcemedies, or any ofthe obligations ~bt‘ Purettascr.or
Seller set forth in the`Assct:Purchase Agreement. This Agreement is subject to and governed entirely in accordance
with the terms and conditions of the Asset Purchase Agreement. Nothing contained herein is intended to modi`t`y.or
supersede any of the provisions of the Asset Purchase Agreement.

5. Miscellnneous.

a) This Agreement may be amended, Inodlfied, superseded .or canceled, and any.oi` the
terms, covenants mpresentations. warranties or conditions hereof may be waived only by
an instrument in writing signed by each of the parties or, in the cascot’a waiv_er, by or on
behalf ol°the party~wai`ving compliance No course ot’deaiing between the parties shall be
effective to amend of waive any provision of this Agreement.

l

Case 18-50946 Doc 354 Filed 01/04/19 Page 22 of 23

b) This Agreement shall be binding upon, inure to the benefit of, and be enforceable by, the
I‘nrties and their respective succeecrors and permitted ns_signs.

c) in the event that any provision contained in this Agreement shall for any reason lie held to
be lllegal. invalid or unenforceable in any jurisdiction such provision shall be ineffective
as to such jurisdiction to the extent ot`such invalidity, illegality or unenforceability
without invalidating or affecting the remaining_provisinns hereof or affecting the validity,
iegallty or enforcedbiiity'of such provision in any ethcrjurlsdiction. Upon such a
determination, the lmrties hereto shall negotiate in good faith to modify this Agreement so
ante effect the original intent ofthe parties hereto as closely as possible in a reasonably
acceptable manner in order that the transactions comemplated hereby may bc
consummated ns originally contemplated to thc..fullest-cxtent possible

d) This Agreement may be executed in one or more cotmlcrpnrts, ali of which shall be
considered one end the same agrcetnont, and shall become effective when each party
hereto shall have received eount`et}zerts hereof signed by each ofthe other parties hereto.
ifany signature is delivered try facsimile transmission or by ?DF or similar electronic
means, such signature shall create n valid.antl hinding»oltligctiurw/of the party executing
{or on whose behalf the signature is`execu_tcrl), with the same force and effect usfil` such
facsimile or PDI’ electronic signature were an original thereof

lN WlTNESS WHEREOF, the Pat1ies hereto have each caused this Agreement to be duly executed as of the
Closing Date.

 

Purchaser

By:
Name:
Title:

 

 

 

EI LLC
For itself acting as "Seller"

By:
C. Edwin Allman, III, Trustee

 

Case 18-50946 Doc 354 Filed 01/04/19 Page 23 of 23

Exhibit C

Form of Seller Change in Ownership Letter

[Seller’s Letterhead]

[Date], 2019

[Address of FDA Contact]

Re: ANDA 078176 Theroxidil (Minoxidil 2%) and ANDA 076239 Theroxidil (Minoxidil 5%)
[Product Name]

Transfer ofANDA Ownership

Dear Sir/Madame:

With this letter, we wish to notify the Food and Dru g Administration (“FDA”) consistent with 21
C.F.R. § 314.72(a)(1) that, effective , 2019, Bi LLC has transferred all rights to the
above-referenced Abbreviated New Drug Application(s) ("ANDA”) to Atlantic Coast Media
Group, LLC, t/a Atlantic Coast Brands (the "Purchaser").

Written aclmowledgernent of the change in ANDA ownership would be appreciated. Please
contact [Seller contact’s name, phone number and email address] or [Purchaser contact’s name,

phone number and email address] if you have any comments or questions regarding this lctter.

This submission is being provided in electronic format For technical issues unrelated to the
content of this submission, please contact [name] at [phone number].

Sincerely,

[Seller]

